DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of Claims

The action is in response to the RCE filed on 6/29/2020.
Claims 1, 2, 4, 6, 7, 8, 11 13, 14, 16, 18-20, and 23-28 have been amended.
No additional claims have been cancelled.
No additional claims have been added.
Claims 1, 2, 4, 6-8, 11-14, 16, 18-20, and 23-28 are pending have been examined.

Claim Objections

Claims 1, 2, 4, 6-8, 11-14, 16, 18-20, and 23-28 are objected to because of the following informalities:  Claims 1 and 13 recite “permission to receive….services associated with one or more advertising entities...” Applicant has amended the claims to remove “one or more advertising entities” and replaced it with “a plurality of advertising entities.” Thus the examiner finds it unclear as to whether the “one or more advertising entities” are referring to the “plurality of advertising entities” as used throughout the claims. For purposes of examination the “one or more advertising entities” will be treated as “a plurality of advertising entities.” Appropriate correction is required.

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, 4, 6-8, 11-14, 16, 18-20, and 23-28 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 1 and 13 recite “identifying….as a function of at least electronic product alteration information, the first electronic user information, and the selected electronic advertiser information, a product associated with the one of the plurality of advertising entities.” The examiner cannot find support for this limitation. The specification recites various examples of different scenarios for identifying a product, however the examiner cannot find any that operate as a function of alteration information, user information, and selected advertiser information. Thus such limitation is considered new matter. Applicant can amend the claims, cancel the claims, or distinctly point out where support for identifying items as a function of the three listed pieces of information can be found in the specification. The remaining claims are each rejected as they depend from either claim 1 or 13.


Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 2, 4, 6-8, 11-14, 16, 18-20, and 23-28 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1:  The claims are directed to a method and system and thus are directed to the statutory categories of patentable subject matter.
Step 2A prong 1: The claims, when considered both individually and as an ordered combination, are directed to certain methods of organizing human activities in the form of advertising, marketing or sales activities or behaviors. The claims encompass a process in which a user is targeted for advertising based on information known about the user including traits or preferences and product alteration information. Further a user receives a reward for the product. The following limitations which are considered as merely descriptive of the abstract concepts:
storing user information comprising information representing at least: one or more of traits and preferences of a plurality of respective persons, and permission to receive targeted media relating to one or more of products and services associated with one or more advertising entities, wherein the targeted media is provided in exchange for a respective reward, and user identification information representing contact information for at least one person of the plurality of persons, advertiser information comprising media relating to one or more of products associated with each of a plurality of advertising entities, receiving from a first user, user first user information representing the first user, receiving product alteration information representing at least a physical alteration of at least one of the one or more products by the first user, selecting at least some of the advertiser information associated with one of the plurality of advertising entities, wherein the selecting is based at least in part on the product alteration information, targeting priorities and permission associated with at least some of the first user information, determining after the user is within a predetermined distance of at least one display at a period of time and based on at least one or more of the first user information and the product alteration information, at least one display to transmit the selected advertiser information, transmitting the selected advertiser information to the determined at least one display, wherein the selected advertiser information is provided via the at least one display, identifying as a function of the product alteration information, first user information, and the selected advertiser information, a product associated with the one of the plurality of advertising entities, transmitting a credit for the product, wherein the credit is redeemable when the first user interfaces with a device configured to dispense the product.
Further, the following dependent claims, when considered both individually and as an ordered combination, are considered as merely descriptive of abstract concepts:
Wherein the selected advertiser information further comprises information relating to respective promotions, and the credit relates to one of the respective promotions (claims 2/14); wherein one of the respective promotions represents an offer for a free product or service (claims 4/16); wherein the one of the respective promotions relates to media featuring the first user (claims 6/18); wherein the product is provided by a first of the plurality of advertiser entities and the one of the respective promotions is provided by a second of the plurality of advertising entities (claims 7/19); wherein the first of the plurality of advertiser entities and the second of the plurality of advertising entities are different advertising entities (claim 8/20); selecting based on at least one or more of the first user information and the product alteration information, at least one social network and transmitting second user information (claim 11); wherein the product alteration information further represents at least one selected from the group consisting of : a brand name of the at least one of the one or more products, details of the at least one of the one or more products, a representation that the first user altered the at least one or more products, a description of the physical alteration of the at least one of the one or more products (claim 12); wherein the selected advertiser information is based at least on the advertiser targeting priorities and/or an aspect of the at least one of the one or more products (claim 25); wherein the selected advertiser information is in relation to a retailer associated with the at least one of the one or more products (claim 26); wherein the information representing a retailer in proximity of the at least one display affects selection of the selected advertiser information and a duration of providing the selected advertiser information (claim 27);
Step 2A prong 2: This judicial exception is not integrated into a practical application, when the limitations are considered both individually and as an ordered combination, because the claims only recite the additional elements of one or more processors, a database, one or more communication devices, first computing device, computing device associated with a display, electronic information, a device for dispensing a product, social network website (claim 11), and a device embedded in the product (claims 23, 24, 28). The processor, database, communication devices, first computing device, and computing 
Step 2B: The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As noted above, the computing elements merely provide a general link to a particular technological environment or field of use. Further, the computing elements merely apply the abstract idea using generic computers as a tool. 
The providing of location information from a user device is well-understood, routine, and conventional. (See http://delivery.acm.org/10.1145/580000/570713/p40-munson.pdf?ip=151.207.250.31&id=570713&acc=ACTIVE%20SERVICE&key=C15944E53D0ACA63%2E4D4702B0C3E38B35%2E4D4702B0C3E38B35%2E4D4702B0C3E38B35&__acm__=1576778265_eab807869404932eeee4165cbf544af6 – p. 41 discussing many companies offering geofencing capability typically employing GPS – 2002; https://web.archive.org/web/20000823132422/https://www.w3.org/Mobile/posdep/MotorolaW3C.html - discussing uses of gps location information through mobile devices including advertisng -2000; https://web.archive.org/web/20080331214821/https://electronics.howstuffworks.com/gps-phone2.htm - indicating nearly all phones have GPS and common uses include delivering news, coupons, advertisements, and other information to cell phones users based on their location – 2008) 


Therefore, the claims do not amount to significantly more than the abstract idea itself and is not patent eligible.
Examiner’s Comment: The examiner recommends providing the technology used regarding the determination of the user’s proximity to the display device and including the limitations from claims 23, 24, and 28 with further incorporation of the actual technology being used to perform those operations. Should applicant expressly claim the step of the embedded device in the product sending the product alteration information and include the manner in which that information is being sent (for example see Fig. 6 element 604) the claims would likely overcome the current 101 rejections. Applicant is encouraged to reach out and discuss the current 101 rejection in an interview. 


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:



The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 4, 6, 12-14, 16, 18, 23-26, and 28 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Boyd (US 2009/0101706) in view of Alberth et al (US 8,013,717) in view of Barnes et al (US 9,275,390) in view of  (US Walker et al (US 2005/0060062)

As per claims 1 and 13:

Boyd teaches  a method and system, comprising: a) storing, on one or more processor readable media that are operatively coupled to one or more processors, at least one database (paragraphs [0023]-[0025], [0043], [0046],[0062]) comprising: i) electronic user information comprising information representing at least: a) one or more of traits and preferences of a plurality of respective persons and b) electronic user identification information representing contact information for at least one person of the plurality of persons (see paragraphs [0025], [0039], [0046]-[0049], [0055]-[0056] The system includes a user profile database that includes user data, including demographics, interests, hobbies, preferences, travel/shopping histories, and an electronic serial number or mobile identification number of the user’s cell phone.); and permission to receive, via at least one publically accessible display, targeted media relating to one or more of products and services associated with one or more advertising entities, wherein the targeted media is provided in exchange for a respective reward (paragraphs [0079], [0080] Another aspect of the invention relates to an advertising device which displays targeted advertising to an individual after the individual submits an identifying signal to the device in exchange for free entertainment services such as music, radio and/or television or other audio or visual entertainment. The act of actively submitting an identifying signal in exchange for a reward based on targeting the user with ads is considered to be granting of permission.) and ii) electronic advertiser information comprising media relating to one or more products associated with each of a plurality of advertising entities (see paragraphs [0046]-[0049], [0058]-[0059], [0062]; The system can include an advertisement database containing available advertisements and information about the ads such as targeting parameters, products advertised, and product categories. The advertisements may be selected from an electronic storehouse of plural different subscribing advertisers and their associated ads, images, video and/or audio ads, etc.); b) receiving via one or more communication devices that are operatively connected to the one or more processors, from a first computing device operated by a first user, first electronic user information representing the first user (see paragraph [0025] According to one preferred embodiment, signals from the one or more proximate individuals are received by the system and a consumer profile or the like is identified based on the signal. Such identifying signals may include the signature signals emitted by cellular telephones. Once the advertising device receives the identifying signal(s) and/or identifies the one or more individuals, the device retrieves information from a database such as a consumer profile database which includes information regarding the individual(s) and this information is used to select and display targeted advertising to the individuals); d) selecting, by the one or more processors, at least some of the electronic advertiser information associated with one of the plurality of advertising entities, wherein the selecting is based at least in part on {…} targeting priorities and permission associated with at least some of the first electronic user information (paragraph [0054], [0055], [0062], [0080] Preferably, the processor retrieves a consumer profile based on the identifying signal and retrieves or selects one or more advertisements from an advertisement database to be displayed to the targeted individual based on the consumer profile. For example, referring to FIG. 1, the system includes ad/consumer association processor 102 which correlates or matches the retrieved e) determining, by the one or more processors after the first computing device is within a predetermined distance of the at least one display at a period of time and based on at least one or more of the first electronic user information and the electronic product alteration information at least one computing device associated with at least one display to transmit the selected electronic advertiser information (paragraph [0019], [0020], [0025], [0033],  [0036], [0039], [0043], [0048], [0049], [0054]-[0056], [0064], [0067]-[0069] The targeted advertisements are presented to the user based on the user profile within an advertisement range based on user being proximate to the system. The advertisement can be displayed on a billboard. The {…} indicate a modification to the claim language to show what was expressly taught by Boyd. The limitation regarding selection including alteration information is addressed below. Further, any and every displaying of ad information occurs at a period of time.) and f) transmitting, via the one or more communication devices by the one or more processors, the selected electronic advertiser  information to the determined at least one computing device( paragraph [0019], [0020], [0025], [0033],  [0036], [0039], [0043], [0048], [0049], [0054]-[0056], [0064], [0067]-[0069] The targeted advertisements are presented to the user based on the user profile within an advertisement range based on user being proximate to the system. The advertisement can be displayed on a billboard.) wherein the selected electronic advertiser information is provided via the at least one display associated with the determined at least one computing device (paragraph [0019], [0020], [0025], [0033],  [0036], [0039], [0043], [0048], [0049], [0054]-[0056], [0064], [0067]-[0069] The targeted advertisements are presented to the user based on the user profile within an advertisement range based on user being proximate to the system. The advertisement can be displayed on a billboard.) crediting an account of the first user with a corresponding reward (paragraphs [0079], [0080] Another aspect of the invention relates to an advertising device which displays targeted advertising to an individual 
Boyd does not expressly teach using alteration information for selection of advertising.
Alberth teaches c) receiving, via the one or more communication devices by the one or more processors from the first computing device, electronic product alteration information representing at least a physical alteration of at least one of the one or more products by the first user (see C1L45-65; C3L24-45; C4L1-43; C4L60-62; C5L4-16 A signal is sent from the product to the users mobile device based on a change in state of the sensor, such as opening the product. The information is then relayed to a server. In some embodiments, some information, for example, product identification information, may be provided independent of the state of the sensor. In some embodiments, additional information may be incentive based information, such as a coupon or entry ticket for a sweepstakes. Alternatively, the product information alone or in combination with some other information may be provided only after the sensor changes states.), selecting advertising based on the electronic product alteration information (see C1L45-65; C3L24-45; C4L1-43; C4L60-62; C5L4-30 A signal is sent from the product to the users mobile device based on a change in state of the sensor, such as opening the product. The change in state can be used to select advertising such as a coupon. In some embodiments, some information, for example, product identification information, may be provided independent of the state of the sensor. In some embodiments, additional information may be incentive based information, such as a coupon or entry ticket for a sweepstakes. Alternatively, the product information alone or in combination with some other information may be provided only after the sensor changes states.)  {identifying a product based} on electronic product alteration information (see C1L45-65; C3L24-45; C4L1-43; C4L60-62; C5L4-30 A signal is sent from the product to the users mobile device based on a change in state of the sensor, such as opening the product. The change in state can be used to select advertising such as a coupon. In some embodiments, some information, for example, product identification information, may be provided independent of the state of the sensor. In some embodiments, additional information may be incentive based information, such as a coupon or entry ticket for a sweepstakes. Alternatively, the product information alone or in combination with some other information may be provided only after the sensor changes states.)

The combination does not expressly teach identifying a product for advertising based on user information and advertiser information.
Barnes teaches g) identifying, by the one or more processors as a function of at least {…} first electronic user information and the selected electronic advertiser information, a product associated with one or more of the plurality of advertising entities  (C14L53-67; C15L44-57; In another example, a soda company may promote its brand 702 in a targeted campaign. The targeting criteria may be the demographic group that includes male and female college students, who, according to carrier information, at least use the browser and JAVA applications of their mobile devices. Furthermore, the advertiser may obtain information that confirms that the various portions of the story are actually displayed to the subscriber, and whether the subscriber responded to the display by, for example, clicking on an advertisement, using an electronic coupon, or the like. Multi-media messages are useful tools for notifying subscribers about special deals or pricing, new contests related to the product and the like, in order to draw in the subscriber who may have previously indicated some interest by viewing advertisements or clicking through on various advertisements from earlier stages. As a final reminder, Stage 4 may further contain alerts (alerts 1) about sales or coupons for the product may be displayed briefly in the subscriber's mobile device if she has exhibited interest in the product previously. The {…} indicate a modification to the claim language to show what is expressly taught by Barnes. As noted above, Alberth teaches identifying a product for advertising based on electronic product alteration information. ) Examiner’s comment: Advertisements including coupons are sent to users based on user demographics (user information) and showing previous interest in advertisements to which they were previously exposed (selected electronic advertiser information). h) transmitting, by one or more processor to the first computing device, a credit for the product (C14L53-67; C15L44-57; In another example, a soda company may promote its brand 702 in a targeted campaign. The targeting criteria may be the demographic group that includes male and female college students, who, according to carrier information, at least use the browser and JAVA applications of 
It would have been obvious to one of ordinary skill in the art at the time of the invention to include incorporating user information and selected advertiser information with the product alteration information of Alberth for identifying a product for advertising in order to target users which have previously exhibited interest in the product. Further, incorporating user information and selected advertiser information into the identification of a product for advertising is the use of a known technique used to improve similar devices/methods in the same way.
The combination does not expressly teach a credit redeemable by interfacing between a first device and a device configured to dispense the product.
Walker teaches wherein the credit is redeemable when the first computing device interfaces with a device configured to dispense the product (paragraphs [0083]-[0091], [0190], [0191], A vending machine accepts coupons from a user’s mobile device for products sold within the vending machine. A device attached to the vending machine can receive a code via digital communication network, such as a transmission via a Web Browser or cellular telephone over the Internet.) 
It would have been obvious to one of ordinary skill in the art at the time of the invention to include accepting credit from a user device at a device configured to dispense a product as taught by Walker in order to incentive users to purchase products. Further, accepting credit from one device to another device is the use of a known technique used to improve similar devices/methods in the same way.

Boyd and Alberth teach the limitations of claims 1 and 13. As per claims 2 and 14:

wherein the selected electronic advertiser information comprises information relating to respective promotions and the credit relates to one of the respective promotions (see paragraphs [0046]-[0049], [0058]-[0059]; [0079], [0080] The system can include an advertisement database containing available advertisements and information about the ads such as targeting parameters, products advertised, and product categories. paragraphs Another aspect of the invention relates to an advertising device which displays targeted advertising to an individual after the individual submits an identifying signal to the device in exchange for free entertainment services such as music, radio and/or television or other audio or visual entertainment (reward). The user receives a reward of accessing content in exchange for viewing advertisements.)


Boyd, Alberth, Barnes, and Walker teach the limitations of claims 2 and 13. As per claims 4 and 16:

Alberth further teaches wherein one of the respective promotions represents an offer for a free product or service (C5L18-29 In promotional campaigns, after the sensor changes states, the tag may transmit a coupon for a discount or a prize or other incentive upon interrogation. A 100% discount being a free product.)
It would have been obvious to one of ordinary skill in the art at the time of the invention to include incentives as taught by Alberth in order to incentivize users to consume various products (C5L4-C6L2) Further, use alteration information as taught by Alberth is the use of a known technique to improve similar devices/methods in the same way.

Boyd, Alberth, Barnes, and Walker teach the limitations of claims 2 and 13. As per claims 6 and 18:

Alberth further teaches wherein the one of the respective promotions relates to media featuring the first user (C4L20-43 ticket for entry into sweepstakes)


Boyd, Alberth, Barnes, and Walker teach the limitations of claim 1. As per claim 12:

Alberth further teaches wherein the electronic product alteration information further represents at least one selected from a group consisting of: a brand name of the at least one of the one or more products, details of the at least one of the one or more products, a representation that the first user altered the at least one of the one or more products, a description of the physical alteration of the at least one or the one or more products (see Alberth, at least col. 4:61-5:32 disclosing that the server receives from the cell phone, data pertaining to opening of a product, which data includes the fact that the product was opened and UPC code data).
 It would have been obvious to one having ordinary skill in the art at the time of the invention to include in the combination a step for generation of data regarding the fact of opening a product and other product data per the teaching of Alberth, in order to support the targeting of promotions based on such data (see Alberth, at least col. 5:12-32). Since the claimed invention is merely a combination of old elements, and in the combination, each element merely would have performed the same function it performed separately, one having ordinary skill in the art at the time of the invention would have recognized that the results of the combination were predictable.

Boyd, Alberth, Barnes, and Walker teach the limitations of claims 1 and 13. As per claims 23 and 28:

Alberth further teaches wherein the product alteration information is transmitted by a device that is embedded within the product  (see C1L45-65; C3L24-45; C4L1-43; C4L60-62; C5L4-16 A signal is 
 It would have been obvious to one having ordinary skill in the art at the time of the invention to include in the combination a step for generation of data regarding the fact of opening a product and other product data per the teaching of Alberth, in order to support the targeting of promotions based on such data (see Alberth, at least col. 5:12-32). Since the claimed invention is merely a combination of old elements, and in the combination, each element merely would have performed the same function it performed separately, one having ordinary skill in the art at the time of the invention would have recognized that the results of the combination were predictable.


Boyd, Alberth, Barnes, and Walker teach the limitations of claim 23. As per claim 24:

Alberth further teaches wherein the device is configured to at least electronically exchange information with at least one other computing device (see C1L45-65; C3L24-45; C4L1-43; C4L60-62; C5L4-16 A signal is sent from the product to the users mobile device based on a change in state of the sensor, such as opening the product. The information is then relayed to a server.)
 It would have been obvious to one having ordinary skill in the art at the time of the invention to include in the combination a step for generation of data regarding the fact of opening a product and other product data per the teaching of Alberth, in order to support the targeting of promotions based on such data (see Alberth, at least col. 5:12-32). Since the claimed invention is merely a combination of old elements, and in the combination, each element merely would have performed the same function it performed separately, one having ordinary skill in the art at the time of the invention would have recognized that the results of the combination were predictable.

Boyd, Alberth, Barnes, and Walker teach the limitations of claim 13. As per claim 25:

wherein the selected electronic advertiser information is based at least on the advertiser targeting priorities and/or an aspect of the at least one of the one or more products (paragraph [0054], [0055], [0080] Preferably, the processor retrieves a consumer profile based on the identifying signal and retrieves or selects one or more advertisements from an advertisement database to be displayed to the targeted individual based on the consumer profile. For example, referring to FIG. 1, the system includes ad/consumer association processor 102 which correlates or matches the retrieved consumer profile to a targeted advertisement.

Boyd, Alberth, Barnes, and Walker teach the limitations of claim 13. As per claim 26:

Aberth further teaches wherein the selected electronic advertiser information is in relation to a retailer associated with the at least one of the one or more products (see C1L45-65; C3L24-45; C4L1-43; C4L60-62; C5L4-30 A signal is sent from the product to the users mobile device based on a change in state of the sensor, such as opening the product. The change in state can be used to select advertising such as a coupon.)
 It would have been obvious to one having ordinary skill in the art at the time of the invention to include in the combination a step for generation of data regarding the fact of opening a product and other product data per the teaching of Alberth, in order to support the targeting of promotions based on such data (see Alberth, at least col. 5:12-32). Since the claimed invention is merely a combination of old elements, and in the combination, each element merely would have performed the same function it performed separately, one having ordinary skill in the art at the time of the invention would have recognized that the results of the combination were predictable.


Claims 7,8, 19, and 20 are rejected pursuant to 35 U.S.C. §103(a) as unpatentable over Boyd (US 2009/0101706) in view of Alberth et al (US 8,013,717) in view of Barnes et al (US 9,275,390) in view of  (US Walker et al (US 2005/0060062) and in further view of Barkan et al (US 6,616,049)

Boyd, Alberth, Barnes, and Walker teach the limitations of claims 2 and 13. As per claims 7 and 19:

Barkan teaches wherein the product is provided by a first of the plurality of advertiser entities and the one of the respective promotions is provided by a second of the plurality of advertising entities (C9L5-C12L31; C12L18-31; C21L24-65; Fig 10 Barkan teaches cross-promotion of a second advertiser’s branded product in response to an in-store scan of (indication of interest in) a first branded product) 
It would have been obvious to one having ordinary skill in the art at the time of the invention to include cross marketing as taught by Barkan in order to expand the range of ads that can be presented to a particular consumer by including ads from competitors of the product that the user has consumed. Since the claimed invention is merely a combination of old elements, and in the combination, each element merely would have performed the same function it performed separately, one having ordinary skill in the art at the time of the invention would have recognized that the results of the combination were predictable.

Boyd, Alberth, Barnes, and Walker teach the limitations of claims 7 and 19. As per claims 8 and 20:

Barkan further teaches wherein the first of the plurality of advertiser entities and the second of the plurality of advertising entities are different advertising entities which Barkan also teaches (see Barkan, at least col. 21:24-65 disclosing provision of a Pepsi ad (second product provider/advertising entity) in response to a consumer’s demonstrated interest in a Coke product (first product /advertising entity).
It would have been obvious to one having ordinary skill in the art at the time of the invention to include cross marketing as taught by Barkan in order to expand the range of ads that can be presented to a particular consumer by including ads from competitors of the product that the user has consumed. Since the claimed invention is merely a combination of old elements, and in the combination, each element merely would have performed the same function it performed separately, one having ordinary skill in the art at the time of the invention would have recognized that the results of the combination were predictable.

Claim 11 is rejected pursuant to 35 U.S.C. §103(a) as unpatentable over Boyd (US 2009/0101706) in view of Alberth et al (US 8,013,717) in view of Barnes et al (US 9,275,390) in view of  (US Walker et al (US 2005/0060062) and in further view of  Ronen (US 2009/0070228)

Boyd, Alberth, Barnes, and Walker teach the limitations of claim 1. As per claim 11:

Ronen teaches selecting, by the one or more processors and based on at least one or more of the first electronic user information and the electronic product alteration information, at least one social network web site; and transmitting by the one or more processors via the one or more communication devices to at least one computing device associated with the at least one social network web site, second electronic user information (paragraphs [0021]-[0022], [0025], [0154], [0159]-[0160] Based on a user’s identification, membership in a social network, information sharing permissions and “purchase experience with respect to a product or service”, the system pushes to friends of the user, information regarding the user’s purchase experience.) 
It would have been obvious to one having ordinary skill in the art at the time of the invention to include in the combination one or more steps for transmitting purchase experience information to a social network site in order to facilitate social distribution of the user’s purchase-related experience as taught by Ronen, in order to improve the ad targeting taught by utilizing word of mouth advertising as taught by Ronen. Since the claimed invention is merely a combination of old elements, and in the combination, each element merely would have performed the same function it performed separately, one having ordinary skill in the art at the time of the invention would have recognized that the results of the combination were predictable.

Claim 27 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Boyd (US 2009/0101706) in view of Alberth et al (US 8,013,717) in view of Barnes et al (US 9,275,390) in view of  (US Walker et al (US 2005/0060062) and in further view of Neiman et al (US 2007/0100698)

Boyd, Alberth, Barnes, and Walker teach the limitations of claim 13. As per claim 27:

The combination does not expressly teach information representing a retailer in proximity to a display affecting advertisement information selection and a duration of providing the selected advertiser information. 
Nieman teaches wherein information representing a retailer in proximity of the at least one display affects selection of the selected advertiser information and a duration of providing the selected advertiser information (paragraphs [0055]-[0059], [0070] Of course the content itself must be assigned attributes for ascertaining its placement (i.e. assignment for playback on selected displays under particular circumstances). Therefore each content segment (advertisement, Public service announcement, or otherwise) is assigned placement attributes. Some of these placement attributes are assigned to content segments consistent with the way attributes are assigned to screens. In other words the inputs relate to attributes based on location; attributes relating to content (e.g., advertisements for establishments, or for services and/or types of goods, possibly available near a given display or group of displays, etc); and other external factors (e.g., temperature, time of day, season, etc.--for example advertise an ice cream store in a heat wave, nearby restaurants during lunch, a nearby florist or gourmet chocolate store on valentines day, etc.). In addition, the content is assigned play parameters for determining the timing and frequency of playback for a particular campaign. For example, a particular advertising campaign may have a parameter defining its playback frequency during a time period preceding an event. For example a trailer for an upcoming movie with a large advertising budget may have parameters for hourly placements during the week prior to, and following its opening. These parameters are then provided with rankings and tolerances to assist in determining which of many advertisements are to be displayed across which displays. For example, a chain of Ice Cream stores may provide attributes which indicate the location of all of their stores, and the situations where they wish particular ads to be displayed (e.g. displaying ads on displays near colleges and high schools on hot afternoons within a specified distance of one of their stores). Such attributes are then correlated with display attributes and external factors to determine suitable matches for displaying their advertisements. The advertiser is able to review the play forecast, and enable the advertiser to make additional customizations and changes. For example, responsive after the play forecast is generated, the placement attributes can be modified and then another play forecast is generated for 
It would have been obvious to one of ordinary skill in the art the time of filing the invention to include information representing a retailer in proximity to a display affecting advertisement information selection and a duration of providing the selected advertiser information as taught by Neiman in order to provide a public display system for displaying advertisements and other notices as a function of variable criteria (paragraph [0007]). Further, retailer location affecting duration and advertisement selection is the use of a known technique to improve similar devices/methods in the same way.
                                                                                                                                                                           Response to Arguments

	The examiner has considered and finds persuasive applicant’s arguments regarding previous rejections under 35 USC 112. As a result such rejections have been withdrawn.	
The examiner has considered but does not find persuasive applicants arguments regarding rejections under 35 USC 101. The limitations cited by the applicant do not overcome the current 101 rejections. As presently claimed, the limitations amount to little more than data analysis as there are no limitations specifically claiming the underlying technology. For example, a human analog could very easily be given the data and make the identification of a product. As noted above in the rejection, should applicant claim the active step of actually obtaining the product alteration information and the manner in which it is obtained (similar to claims 23, 24, and 28), it may be possible to overcome the 101 rejection. Applicant is invited to set up an interview to further discuss possible claim language to overcome the 101. With regard to practical application, the examiner respectfully disagrees. The claims merely recite generic computing components which amount to applying the abstract idea using a computer as a tool. Applicant has not claimed any specific technology which is improved. As the claim is currently framed, the operations of the computer simply receive data and use the data to make determinations. For example, the actual packaging, technology used to determine that the package has been altered, or the manner in 
	Applicant’s arguments with regard to rejections under 35 USC 103 are moot in light of new grounds of rejection which have been necessitated by amendment. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER STROUD whose telephone number is (571)272-7930.  The examiner can normally be reached on Mon. - Fri. 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on 571-272-6702.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from 






/C.S/Examiner, Art Unit 3688                                                                                                                                                                                                        
/KAMBIZ ABDI/Supervisory Patent Examiner, Art Unit 3688